 

EXHIBIT 10-3 AMENDED IRREVOCABLE PROXIES

 

IRREVOCABLE PROXY, AMENDMENT #1

(Coupled with an interest)

AURIOS INC.

 

The stockholders represented herein (the “Stockholders”) appoint Andrew M. Ling
and/or Gary Pryor (the “Proxy Holders”) proxy with the power of substitution to
vote all shares of Common Stock entitled to be voted by the Stockholders at any
annual meeting or special meeting of the stockholders of Aurios Inc. or as a
result of a solicitation by Aurios Inc. or its management or any third party of
a written consent by stockholders in lieu of an annual meeting or special
meeting. This proxy is irrevocable, is coupled with an interest in that it has
been executed in conjunction with the execution and delivery to iPayMobil, Inc.
of that certain Debt Settlement and Stock Issuance Agreement filed on May 7,
2014 (the “Agreement”), and will last until the completion of the reverse merger
transaction contemplated by Section 1.5 of the Agreement or December 31, 2015
(the amended date), whichever comes first. This proxy is meant to comply with
Chapter 7, Article 2, Section 10-722 of the Arizona Revised Statutes and shall
be read and interpreted so as to be enforceable in accordance therewith. The
Common Stock to which this proxy applies includes the following certificates
(and any replacement certificates or certificates issued for the balance of
shares sold, as contemplated below):

 

Name on Certificate  Number of Shares   Paul Attaway   1,254,666  Ira J. Gaines 
 656,666  Christian J. Hoffman, III   606,666  Tim Louis   100,000 

 

The Stockholders may not sell shares of their Common Stock in Aurios Inc. in the
public market while this proxy remains in effect. The Stockholders agree that,
before they sell any shares of Common Stock subject to this proxy to a third
party in a private sale, the Stockholders shall disclose to the Proxy Holders
the names and contact information of the persons to whom they propose to
transfer the Common Stock and the terms of the sale transaction and shall
disclose to the proposed purchasers the existence of this proxy. The application
of this proxy to shares of Common Stock sold by the Stockholders in a private
sale shall be reviewed by the Proxy Holders who shall determine, in their sole
and absolute discretion, whether or not such shares shall continue to be subject
to this proxy. Gifts of Common Stock subject to this proxy will continue to be
subject to it.

 

Irrespective of any writing received from the Stockholders purporting to revoke
this proxy, the Stockholders agree that Aurios Inc. need not be required to
recognize any such revocation and may continue to recognize the appointment made
in this proxy.

 

/s/ Paul Attaway   4/24/2015   /s/ Ira J. Gaines   4/24/2015 Paul Attaway   Date
  Ira J. Gaines   Date               /s/ Christian J. Hoffman, III   4/24/2015  
/s/ Tim Louis   4/24/2015 Christian J. Hoffman, III    Date   Tim Louis   Date

 



 

 

 